Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Although the various references may not all be directed to security surveillance system, it is noted that each reference used is related to the like limitation it is directed to teaching. Furthermore all combinations have been given their complete analysis including said teaching and motivation. 
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508; and Fu et al. US 11,195,398.


Pierce teaches:
1. A power platform, comprising:
a mobile trailer (FIG1);
an elongated  tower having a circumference pivotally attached to the mobile trailer (72, FIG5),
a plurality of power sources including a first, third, fourth, and fifth power sources, wherein:
the first power source comprises a solar panel disposed on a portion of the tower about an entire circumference of the portion of the tower (62, FIG5, para. 34), and 
the third power source comprising a battery bank (see bat. of FIG6A and 6A-6B); and
the fourth power source comprising a plug-in assembly configured to receive electrical power from an external electrical power supply (120V of FIG6A).  
the fifth power source comprises a flat panel solar array disposed on the housing  (60, FIG5);
a housing (42, FIG1) comprising a transfer switching assembly (power source interconnection circuity FIG6A-6B) and a panel (Fuse block, FIG6B), wherein the transfer switching assembly is configured to receive electrical power generated from the plurality of power sources and convert the electrical power for transfer to ancillary devices via the panel (see FIG6A-6B);
a communications interface configured to establish a communication network (communication components of 160, FIG7); 
a computing device (eg. server 210, FIG7) operatively associated with the communications interface to operate on the communications network, the computer device (server 210) configured to provide real time monitoring (via 220) of the platform from a physical location that is remote from a physical location of the power platform, 
Pierce fails to teach:
the elongated tower constructed of reinforce polymer composite, the elongated tower having a hollow interior; wherein electrical wiring and electrical components electrically connecting the first power source to the transfer switch are routed within the hollow interior of the tower; 
the first power source comprising a flexible solar panel (noting said solar panel and said solar panel being wrapped around the pole is taught (see  62, FIG5);
Pierce teaches plural power sources (ie. 120VAC, batteries, 60, 62, FIG6A-6B) however fails to teach a second power source comprises a fuel cell generator;
said housing comprising a power cord panel;
a cradle configured to support the tower when in a lowered position;
a control module in operative association with the transfer switching assembly and the communications interface, the control module configured to perform power system management for the plurality of power sources and network topology management for nodes included in the communication network.  
Wherein said computer device is configured to provide both real time monitoring and control of the power platform. 

Kinard teaches elongated support structures (see para. 61) constructed of reinforce polymer composite (para. 62-63) , the elongated structure having a hollow interior (FIG3A and para. 108); wherein electrical wiring and electrical components are routed within the hollow interior of the structure (see para. 108 and FIG3A).
It would have been obvious to construct the tower of Pierce with the material and hollow design of Kinard to realize the tower construction of which Pierce is silent and further of which electrical connection of said components (ie camera 86, and power source 62, Fig5) are both needed and not explicitly taught. The motivation would have been to provide known and desirable construction material (reinforce(d) polymer composite) and construction design (hollow with means of running electrical components and wires) to realize the construction of Pierce in a known manner. 
Korman teaches a flexible solar panel (see 14, FIG1). It would have been obvious to incorporate said flexible solar panel taught by Korman into the system wrapping around said pole of Pierce with the motivation to realize said panel wrapped around said pole of Hill with known flexible solar panel.
Haar teaches wherein a second power source comprises a fuel cell generator (Para. 83). It would have been obvious to one of ordinary skill in the art to incorporate said fuel cell in addition to said batteries with the motivation of diversifying power sources for reliability.
Muchow teaches a housing comprising a power cord panel (see FIGURE 17, 165 and Para. 74). It would have been obvious to one of ordinary skill in the art to provide said panel as taught by Muchow into the system of Pierce with the motivation to provide a known, desirable and compatible means of power ancillary components. 
Chambers teaches further comprising a cradle configured to support the tower when in a lowered position (see FIG1 noting erect tower 12 and cradle position 20 in said cradle, shown but not labeled).
	It would have been obvious to incorporate said cradle as taught by Chambers into the trailer of Pierce with the motivation of providing added support and stability to said tower when transporting (see Pierce FIG5). 

Hill teaches a control module (50) in operative association with the transfer switching assembly (90) and a communications interface (ie 60 and/or 110 and/or 100), the control module configured to perform power system management for the plurality of power sources (via 40 and/or 90) and network topology management for nodes included in the communication network.  
	It would have been obvious to incorporate a control module as taught by Hill into the system of Pierce with the motivation of providing known and desirable system control and synchronization. 

Fu teaches a surveillance system comprising a computer device (e. 302, FIG9), wherein said computer device is configured to provide both real time monitoring and control of the power platform, see FIG12 and spec. col. 27, line 34 to col. 28, line 50). 
It would have been obvious to incorporate said control as taught by Fu into the system of Pierece who is silent in regard to control of said system via said disclosed computing device (see Pirece Figure 7). The motivation would have been to provide known and desired user features, eg. moving said cameras in real time to perform better surveillance, see Fu, col. 28, lines 31-50). 

Pierce further teaches:
9. The power platform recited in claim 1, further comprising a surveillance system (80, FIG2).  

Pierce fails to explicitly teach wherein:
14. The power platform recited in claim 1. wherein the first power source comprises a plurality of solar panels.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide plural panels for increased solar conversion, since it has been held that mere duplication of essential working parts of a device has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378.

Pierce further teaches:
19. The power platform recited in claim 1. further comprising a tow hitch assembly and a removable tongue configured to insert into the tow hitch assembly (see FIG3A-3B).  

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508;  Fu et al. US 11,195,398; and  Sutherland US 2006/0213697.

Pierce teaches batteries but fails to teach explicit type:
5. The power platform recited in claim 2, wherein the battery bank includes a plurality of removable batteries.  
16 . The power platform recited in claim 2. wherein the plurality of removable batteries of the battery bank are Absorbent Glass Mat (AGM) batteries or lithium batteries.  

	Sutherland teaches plurality removable lithium batteries (See para. 27). It would have been obvious to one of ordinary skill in the art to provide a plurality of removable lithium batteries as taught by Sutherland into Pierce to realize said generic batteries with the motivation to provide known, desirable and superior batteries removable for maintenance. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508;  Fu et al. US 11,195,398; and Jones et al. US 2011/0252678.

 Pierce in view of Haar fail to explicitly teach the type of fuel-cell used:
17. The power platform recited in claim 1, wherein the fuel cell generator is a methanol fuel cell generator.  
	Jones teaches use of DMFC fuel cell (See para. 10).	It would have been obvious to provide said DMFC as taught by Jones to realize said fuel cell of Haar with the motivation of advantage is the ease of transport of methanol, an energy-dense yet reasonably stable liquid at all environmental conditions.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. US 2013/0163976 in view of Kinard et al. US 2011/0048504; Korman US 9,006,940;  Haar US 2015/0300321 and Muchow et al. US 2004/0124711; Chambers et al. US 2020/0248471; Hill et al. US 7,193,508;  Fu et al. US 11,195,398; and Schmidt US 2017/0141721.

Pierce fails to teach:
18. The power platform recited in claim 1. further comprising an electric winch system to raise and lower the tower.  
	Schmidt teaches an electric winch system to raise and lower the tower (see para. 16, 48). It would have been obvious to incorporate said electric winch taught by Schmidt into the system of Pierce with motivation of providing known and available means to lift said mast. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836